The Chancellor
decided that a retaining fee to solicitor and counsel was not allowable upon opposing a motion founded upon a petition for instructions to a receiver in the discharge of his duty. That like costs on a denial of the application must be taxed as are allowed for resisting a special motion. That on applications for commissions of lunacy, and other special proceedings of a like nature, where solicitors are actually employed to conduct the proceedings, a retaining fee ought to be allowed to the solicitor. But that retaining fees to counsel are only allowed where counsel are actually employed in a cause or suit strictly so called, in which ' there are adverse proceeding, or where there is a complainant and a defendant.